DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on April 15, 2021 has been entered. Claims 1-20 are pending in this application.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 line 3, the phrase “wiring connection connection pattern” should be changed to - - wiring connection pattern - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata [US 20090119635 A1] in view of Takase [JP 2009014830 A].
Note: the prior art to Takase is submitted by Applicant in the IDS filed on February 18, 2022 and a translation document is attached to this Office Action.
As per Claims 1, 8 and 13, Takahata teaches a method for processing an apparatus in a lithography system (Para 12), comprising: 
obtaining coordinate data on a component and an aspect of an electrical connection 20 to the component in a designed state (Para 22); 
placing the component within range of at least one scanning device associated with the lithography system (a plurality of patterns are formed on a wafer by lithography); 
scanning the component with the at least one scanning device to develop a second set of coordinate data for the component (Para 25 and 26, measurement corresponds to experimental data collection for creating an OPC model); 
comparing the obtained coordinate data of the component to the second set of coordinate data to determine an offset of the component scanned with the scanning device to the designed state (Para 30); and 
altering the aspect of the electrical connection to the component based, at least in part, upon one of the offset data, visual images of the scanning of the component used to develop the second set of coordinate data and the second set of coordinate data for the component (Para 32).

Takase teaches the generated reference pattern data D3 is further finely adjusted in accordance with the unique characteristics of the individual mask generating apparatus 3 or maskless exposure apparatus 5. Device pattern data D6 obtained by such fine adjustment is supplied to the corresponding device (BEST MODE, Para 10).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a method of using a maskless lithography as claimed in order to improve the process of image transfer with a more efficient tool and enhanced accuracy.
As per Claim 2, Takahata in view of Takase teaches the method according to claim 1, wherein the component is placed upon a substrate, and wherein the substrate is placed upon an indexing table of the lithography system (Para 24 and 25).
As per Claim 3, Takahata in view of Takase teaches the method according to claim 1.
Takase further disclosed wherein the altering the aspect of the electrical connection is performed by computer analysis (<Pattern data generation device> Para 1).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the system as claimed in order to improve the process of image transfer and its accuracy.
As per Claims 4 and 5, Takahata in view of Takase teaches the method according to claim 1, wherein the comparing the obtained coordinate data to the second set of coordinate data further comprises comparing the offset to a threshold (Para 9).
As per Claim 7, Takahata in view of Takase teaches the method according to claim 1, further comprising: manufacturing the electrical connection based upon data of the aspect of the electrical connection that is altered (Para 37).
As per Claim 9, Takahata in view of Takase teaches the method according to claim 8, further comprising: manufacturing the electrical connection based upon data of the aspect of the electrical connection that is altered (See fig. 2, Para 33).
As per Claim 10, Takahata in view of Takase teaches the method according to claim 8, wherein the component is placed upon a substrate (Para 29).
As per Claim 11, Takahata in view of Takase teaches the method according to claim 8.
Takahata further disclosed wherein the comparing the obtained coordinate data to the second set of coordinate data further comprises comparing the offset to a threshold (Para 9).
As per Claim 12, Takahata in view of Takase teaches the method according to claim 8, wherein the microlithography system is a maskless system, or wherein the comparing the obtained coordinate data to the second set of coordinate data further comprises comparing the offset to a threshold (See fig. 4).
As per Claim 14, Takahata in view of Takase teaches the method according to claim 13, further comprising: manufacturing the at least one wiring connection pattern based upon data of the aspect of the at least one wiring connection pattern (Para 33).
As per Claim 15, Takahata in view of Takase teaches the method according to claim 13.
Takahata further disclosed wherein the comparing the obtained coordinate data to the second set of coordinate data further comprises comparing the offset to a threshold, or wherein the component is a semiconductor component (See fig. 4, Para 9).
As per Claim 16, Takahata in view of Takase teaches the method according to claim 1, wherein the altering the aspect of the electrical connection is based upon the offset data (Para 33).
As per Claim 17, Takahata in view of Takase teaches the method according to claim 1, wherein the component is placed upon a substrate (Para 34).
As per Claim 18, Takahata in view of Takase teaches the method according to claim 8.
Takase further disclosed wherein the altering the aspect of the electrical connection is performed by computer analysis (<Pattern data generation device> Para 1).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the system as claimed in order to improve the process of image transfer and its accuracy.
As per Claim 19, Takahata in view of Takase teaches the method according to claim 8.
Takase teaches the generated reference pattern data D3 is further finely adjusted in accordance with the unique characteristics of the individual mask generating 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a method of using a maskless lithography as claimed in order to improve the process of image transfer with a more efficient tool and enhanced accuracy.
As per Claim 20, Takahata in view of Takase teaches the method according to claim 13, wherein the altering the aspect of the at least one wiring connection is based upon the offset data (Para 33).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata in view of Takase as applied in claim 1 above, further in view of Schmitt-weaver et al. [US 20160170311 A1, hereafter Schmitt-weaver].
As per Claim 6, Takahata in view of Takase teaches the method according to claim 1.
Takahata in view of Takase does not explicitly teach comparing the obtained coordinate data to the second set of coordinate data further comprises comparing the offset to a threshold; and when the comparing is greater than the threshold, generating a warning to a user that the threshold has been exceeded.
Schmitt-weaver teaches a lithography system configured to apply a pattern to a substrate, the system comprising, e.g.: a track unit configured to apply a layer on the substrate for lithographic exposure, a lithography apparatus configured to expose the layer according to the pattern, a metrology unit configured to measure a property of the 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a control system as claimed in order to improve the quality of image transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882